       Case 1:16-cv-06287-KPF Document 106 Filed 04/18/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO CASTILLO MARCELINO,

                           Plaintiff,
                                                      16 Civ. 6287 (KPF)
                    -v.-
                                                           ORDER
374 FOOD INC., et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

                                  BACKGROUND

      On March 27, 2018, the Court issued an Opinion and Order detailing its

findings of fact and conclusions of law after the bench trial in the instant

matter. (Dkt. #59). At the conclusion of the Opinion, the Court solicited

additional briefing from the parties concerning, among other things, the

propriety of sanctions against Plaintiff or Plaintiff’s counsel. Thereafter, the

Court received several applications from the defense, some of which addressed

whether Plaintiff’s counsel should be disqualified. More recently, Plaintiff’s

counsel has retained ethics counsel for advice in this matter, and by separate

order on this date, the Court is permitting the appearance of ethics counsel in

this case.

      By letter dated April 17, 2019, ethics counsel advised the Court that

Plaintiff’s counsel wished to be relieved from the case, and offered to make a

formal motion in that regard. (Dkt. #104). In light of (i) Defendants’ prior

arguments that Plaintiff’s counsel should be disqualified and (ii) the Court’s

oral decision yesterday on Defendants’ motion to disqualify ethics counsel, the
       Case 1:16-cv-06287-KPF Document 106 Filed 04/18/19 Page 2 of 5



Court agrees that relieving Plaintiff’s counsel is appropriate and will not require

a formal motion. Separately, counsel requests that pro bono counsel be

appointed to represent Plaintiff on a going-forward basis. That request is

addressed in the remainder of this Order.

                                  DISCUSSION

A.    Applicable Law

      The in forma pauperis statute provides that the courts “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C.

§ 1915(e)(1). Unlike in criminal cases, in civil cases, there is no requirement

that courts supply indigent litigants with counsel. Hodge v. Police Officers, 802

F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when

deciding whether to grant an indigent litigant’s request for representation. Id.

Even if a court does believe that a litigant should have a lawyer, under the in

forma pauperis statute, a court has no authority to “appoint” counsel, but

instead, may only “request” that an attorney volunteer to represent a litigant.

Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310

(1989). Moreover, courts do not have funds to pay counsel in civil matters.

Courts must therefore grant applications for counsel sparingly, and with

reference to public benefit, in order to preserve the “precious commodity” of

volunteer-lawyer time for those litigants whose causes are truly deserving.

Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

      In Hodge, the Second Circuit set forth the factors a court should consider

in deciding whether to grant a litigant’s request for counsel. See 802 F.2d at

                                        2
       Case 1:16-cv-06287-KPF Document 106 Filed 04/18/19 Page 3 of 5



61-62. Of course, the litigant must first demonstrate that he or she is indigent,

see Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994), for

example, by successfully applying for leave to proceed in forma pauperis. The

court must then consider whether the litigant’s claim “seems likely to be of

substance,” “a requirement that must be taken seriously.” Id. at 60-61. If

these threshold requirements are met, the court must next consider such

factors as:

              the indigent’s ability to investigate the crucial facts,
              whether conflicting evidence implicating the need for
              cross-examination will be the major proof presented to
              the fact finder, the indigent’s ability to present the case,
              the complexity of the legal issues[,] and any special
              reason in that case why appointment of counsel would
              be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider,

including litigant’s efforts to obtain counsel). In considering these factors,

district courts should neither apply bright-line rules nor automatically deny

the request for counsel until the application has survived a dispositive motion.

See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

B.    Discussion

      The Court accepts the representation of ethics counsel and Plaintiff’s

counsel that Plaintiff qualifies for in forma pauperis status, which

representation accords with the Court’s observations during this case.

Accordingly, the Court finds that Plaintiff qualifies as indigent, and grants leave

for him to proceed without prepayment of fees going forward.

                                           3
        Case 1:16-cv-06287-KPF Document 106 Filed 04/18/19 Page 4 of 5



      Next, the Court finds that the issues for which Plaintiff now seeks

representation are “likely to be of substance.” Hodge, 802 F.2d at 61-62. After

all, the Court has concluded that Plaintiff perjured himself at trial, and is

seriously considering the imposition of sanctions against Plaintiff and/or his

trial counsel. The Court believes strongly that Plaintiff should be represented

in the remaining stages of this case. For similar reasons, the Court finds that

the other Hodge factors weigh in favor of granting Plaintiff’s application. The

Court has made very serious factual findings and Plaintiff is now exposed to

very serious consequences, including significant financial penalties. Put

simply, in this case, representation would “lead to a quicker and more just

result by sharpening the issues and shaping examination.” Hodge, 802 F.2d at

61.

                                   CONCLUSION

      For the foregoing reasons, the request of Plaintiff’s counsel to be relieved

is GRANTED and the coordinate request that the Court request provision of pro

bono counsel for Plaintiff is also GRANTED. The Court clarifies that there is no

court funds with which to retain counsel, and that the Court is dependent on

volunteer lawyers. Due to a scarcity of such attorneys, some time may pass

before an attorney is appointed for Plaintiff. If an attorney takes case, the

attorney will contact Plaintiff directly, and it will be Plaintiff’s choice whether to

be represented by that attorney.

      Given the procedural posture of the case, the Court is staying the matter

to the extent that it will not entertain further motion practice until new counsel

                                          4
         Case 1:16-cv-06287-KPF Document 106 Filed 04/18/19 Page 5 of 5



is located for Plaintiff. The Court also directs that outgoing Plaintiff’s counsel

provide a copy of this Order to Plaintiff and translate it for him into his native

Spanish. The Court expects that, until new counsel appears for Plaintiff,

outgoing Plaintiff’s counsel will keep Plaintiff aware of any developments in the

case.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal by

Plaintiff from this Order would not be taken in good faith and therefore IFP

status is denied for the purpose of an appeal. See Coppedge v. United States,

369 U.S. 438, 444-45 (1962).

        SO ORDERED.

Dated: April 17, 2019
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         5
